DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-5, 10-14, 17, 18 and 20 in the reply filed on 10/05/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabral et al. US 2019/0319626 A1 in view of Bae et al. US 2020/0013740 A1.
Regarding claims 1-3 and 10, Dabral discloses:
A semiconductor package (Fig. 7), comprising:
a package substrate (120);
an interposer (136) disposed on the package substrate, the interposer including a semiconductor substrate, a wiring layer (130) disposed on an upper surface of the semiconductor substrate and having a plurality of wirings (136) disposed therein; and
first and second semiconductor devices (104) each disposed on the interposer,
wherein the first and second semiconductor devices are spaced apart from each other and are electrically connected to each other by at least one of the plurality of wirings (bridge wiring shown).
Dabral does not disclose:
redistribution wiring pads disposed on the wiring layer and electrically connected to the plurality of wirings, bonding pads disposed on the redistribution wiring pads, and an insulation layer pattern disposed on the wiring layer and exposing at least a portion of the bonding pads.
Bae discloses a publication from a similar field of endeavor in which:
redistribution wiring pads (210) disposed on the wiring layer, bonding pads (220) disposed on the redistribution wiring pads, and an insulation layer pattern (212, 222) disposed on the wiring layer and exposing at least a portion of the bonding pads (Fig. 11).
It would have been obvious to one skilled in the art to electrically connect the redistribution wiring pads/bonding pads/insulating layer pattern of Bae to the plurality of wirings of Dabral to accommodate high-density connection terminals having fine pitches.
(claim 2) conductive bumps (250).
(claim 10) a plurality of through electrodes (136 including through electrodes).
Regarding claim 4, although Dabral does not specifically disclose “wherein each of the bonding pads has a height of 2um or less, measured from an upper surface of the redistribution wiring pads”, Bae does give insight into the thickness in relation to the underlying redistribution wiring pads in para 0032. As a result, it would have been obvious to one skilled in the art to determine the claimed height requirement based on the disclosure of Bae since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabral/Bae, as applied to claim 3, Huang et al. US 2018/0350764 A1.
Regarding claim 5, Dabral/Bae do not disclose:
wherein the insulation layer pattern includes a first inclined surface extending in an outward direction from a periphery of the redistribution wiring pads.
Huang discloses a publication from a similar field of endeavor in which:
wherein the insulation layer pattern (unnumbered film above 109) includes a first inclined surface extending in an outward direction from a periphery of the redistribution wiring pads (109) (Fig. 1).
It would have been obvious to one skilled in the art to determine the inclined surface taught by Huang on the similar insulation layer of Dabral/Bae in the event a redistribution wiring pad is employed with slanted edge regions as shown by Huang.

Allowable Subject Matter
Claims 11-14, 17, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 11 stating “wherein a diameter of each of the second bonding pads is at least three times as great as a diameter of each of the first bonding pads”. In light of these limitations in the disclosure (refer to applicant’s Fig. 3) amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894